PORREY, J.
Defendant was convicted on an information which charges that on a certain specified date he sold and furnished intoxicating liquors to “other persons,” without naming any person in particular. Defendant demurred to. the information on the ground that it does not set out the name of the person or persons to whom the intoxicating liquor was sold. This demurrer was overruled, and such ruling is assigned as error.
It is the contention of appellant that the information does not inform him oí the particular offense against which he must defend; that under this information he might be tried for more than one offense or on any one of several offenses. The questions presented by appellant on this appeal are precisely the same as the questions presented in the case of State v. Blair, 186 N. W. 961, recently decided by this court. And upon the authority of that case the judgment and order appealed from in this case are affirmed.
ANDERSON, J., not sitting.
Note — Reported in 190 N. W. 555. See American Key-Numbered Digest, Intoxicating Liquors, Key-No. 219, 23 Cyc. 232, 233, 15 R. C. L. 387.
Authorities discussing the question as to whether indictment or information for unlawful sale of intoxicating liquors must state name of person to whom, sale is made, are collected in note in 23 L. R. A. (N. S.) 581.